Case 3:18-cv-14563-BRM-TJB Document 53 Filed 03/08/21 Page 1 of 19 PageID: 814




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

                                      X

NEW JERSEY COALITION OF
AUTOMOTIVE RETAILERS,                               NO. 3:18-cv-14563
INC., a non-profit New Jersey
Corporation,                                 (Document Filed Electronically)

                 Plaintiff,

v.

MAZDA MOTOR OF AMERICA, :
INC.,

                 Defendant.
                                      X


 REPLY BRIEF ON BEHALF OF PLAINTIFF NEW JERSEY COALITION
 OF AUTOMOTIVE RETAILERS, INC. IN FURTHER SUPPORT OF ITS
              MOTION FOR SUMMARY JUDGMENT


                                      WILENTZ, GOLDMAN & SPITZER, P.A.
                                      90 Woodbridge Center Drive
                                      Suite 900, P.O. Box 10
                                      Woodbridge, New Jersey 07095
                                      Attorneys for Plaintiff, New Jersey Coalition
                                      of Automotive Retailers, Inc.

DANIEL J. KLUSKA, ESQ.
    Of Counsel and On the Brief

SAMANTHA J. STILLO, ESQ.
    On the Brief




#12099624.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 53 Filed 03/08/21 Page 2 of 19 PageID: 815




                          TABLE OF CONTENTS
                                                                          PAGE

PRELIMINARY STATEMENT                                                            1

LEGAL ARGUMENT                                                                   1

     A.    NJ CAR Has Standing To Demonstrate A Case Of Actual
           Controversy Within The Court's Jurisdiction Under The
           Declaratory Judgment Act.                                             1

     B.    NJ CAR's Members Have Suffered A Concrete Injury In Fact By
           Virtue Of The MBEP's Violations Of The FPA.                           3

     C.    The Discounts Offered To Mazda Dealers Under The MBEP
           Create Vehicle Price Differentials In Violation Of N.J.S.A. 56:10-
           7.4(h) .                                                              6

     D.    The MBEP Distinctions Violate N.J.S.A. 56:10-7.4(j).                  8

     E.    Without Evidence That The Costs Incurred To Build Exclusive
           Facilities Are Financially Justified, The MBEP Attempts to
           Coerce Dealers To Build Facilities In Violation Of N.J.S.A.
           56:10-7.4(1).                                                        11

     F.    Mazda's Proclaimed Statutory Defense Is Not Applicable.              14

     G.    No Discovery is Necessary To Decide This Motion.                     14

CONCLUSION                                                                      15
Case 3:18-cv-14563-BRM-TJB Document 53 Filed 03/08/21 Page 3 of 19 PageID: 816




                          TABLE OF AUTHORITIES
                                                                             PAGE
Cases
Alston v. Countrywide Fin. Corp.,
  585 F.3d 753 (3d Cir. 2009)                                                     3

Havens Realty Corp. v. Coleman,
  455 U.S. 363 (1982)                                                             4

Horn v. Mazda Motor of Am.,
  265 N.J. Super. 47 (App. Div. 1993)                                             2

In re Horizon Healthcare Servs. Inc. Data Breach Litig.,
   846 F.3d 625 (3d Cir. 2017)                                                    4

Liberty Lincoln-Mercury v. Ford Motor Co.,
  134 F.3d 557 (3d Cir. 1998)                                                     8

NJ CAR v. Mazda Motor of Am., Inc.,
  957 F.3d 390 (3d Cir. 2020)                                                     1

Tynan v. GMC,
  248 N.J. Super. 654 (App. Div. 1991), rey'd in part, 127 N.J. 269 (1992)        2

Warth v. Seldin,
 422 U.S. 490 (1975)                                                              3

Statutes
28 U.S.C. §2201(a)                                                               14

28 U.S.C. §2202                                                                  14

N.J.S.A. 56:10-10                                                                14

N.J.S.A. 56:10-13                                                                 6

N.J.S.A. 56:10-3(c)                                                               6

N.J.S.A. 56:10-3(d)                                                               6

N.J.S.A. 56:10-7.4(h)                                                        6, 7, 8



                                         ii
Case 3:18-cv-14563-BRM-TJB Document 53 Filed 03/08/21 Page 4 of 19 PageID: 817

                          TABLE OF AUTHORITIES (cont'd)
                                                                      PAGE

N.J.S.A. 56:10-7.4(j)                                                 passim

N.J.S.A. 56:10-7.4(1)                                              11, 12, 13

N.J.S.A. 56:10-9                                                          14




                                       iii
#12099624.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 53 Filed 03/08/21 Page 5 of 19 PageID: 818




                           PRELIMINARY STATEMENT

         Plaintiff New Jersey Coalition of Automotive Retailers, Inc. ("NJ CAR")

submits this reply brief in further support of its motion for summary judgment.

There are no questions of material fact to be resolved in this matter and no need for

discovery that would prevent the Court from entering summary judgment in favor

of NJ CAR. All that is required is to review the Mazda Brand Experience Program

2.0 ("MBEP") along with the relevant provisions of the New Jersey Franchise

Practices Act ("FPA"), and to determine, relying only on indisputable facts,

whether, as a matter of law, the MBEP complies with or violates the FPA.

                                LEGAL ARGUMENT

         A.      NJ CAR Has Standing To Demonstrate A Case Of Actual
                 Controversy Within The Court's Jurisdiction Under The
                 Declaratory Judgment Act.

         Mazda argues, as it did in its second motion to dismiss, that NJ CAR lacks

associational and statutory standing to seek a declaratory judgment that the MBEP

violates the FPA, and that Mazda's implementation of the MBEP is thus unlawful.

         The parties have previously briefed the associational standing issue to the

Court and Court of Appeals (see Docket Entry No. 38). In short, the Court of

Appeals held that NJ CAR has associational standing to bring this action. NJ CAR

v. Mazda Motor of Am., Inc., 957 F.3d 390, 394 n.3 (3d Cir. 2020).

        As to constitutional standing, Mazda attempts to bolster its prior arguments

by referencing two Appellate Division decisions. These cases, however, should

#12099624.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 53 Filed 03/08/21 Page 6 of 19 PageID: 819




not impact the Court's analysis of this issue. In Tynan v. GMC, 248 N.J. Super.

654 (App. Div. 1991), rev'd in part, 127 N.J. 269 (1992), the plaintiff was a person

who contracted to purchase a franchise, but never became a franchisee because the

franchisor did not approve the sale. The court ruled that the plaintiff, "a rejected

prospective transferee," was "not a 'franchisee' protected by the Act," and thus

could not assert the statutory cause of action created in favor of "franchisees." Id.

at 660. The court explained that the FPA was enacted to define the relationship

between franchisors and franchisees as opposed to "hopeful third parties," and

protect existing franchisees from harm suffered due to their unequal bargaining

positions. Id. at 662, 664. The court's decision had nothing to do with an

organization with associational standing seeking declaratory relief on behalf of its

members — actual franchisees, not rejected prospective franchisees.

         As in Tynan, in Horn v. Mazda Motor of Am., 265 N.J. Super. 47 (App. Div.

1993), the plaintiffs contracted to purchase a Mazda dealership, but Mazda

ultimately did not approve the sale. In this context, the court cited Tynan in ruling

that plaintiffs were not franchisees who could invoke the FPA protections. This

decision likewise was issued under wholly different circumstances.

        As set forth in detail in its opposition to Mazda's motion to dismiss, NJ

CAR is an "interested party" authorized to seek relief on behalf of its members

under the Declaratory Judgment Act. It has associational standing to pursue claims


                                         2
#12099624.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 53 Filed 03/08/21 Page 7 of 19 PageID: 820




on behalf of its members, all of which qualify as "franchisees" who are permitted

to bring actions under the FPA for violations of that statute. As such a party

bringing this lawsuit not to seek any relief for itself but rather solely for its

members, it has standing to file a lawsuit alleging violations of the FPA. NJ CAR

is not merely some "hopeful third party" that may possibly become interested in

the franchisee-franchisor relationship; its very purpose is to advocate for, serve and

protect the interests of the dealer members which the FPA was enacted to protect.

         The Court thus has jurisdiction to grant NJ CAR relief under the Declaratory

Judgment Act for Mazda's violations of the FPA.

         B. NJ CAR's Members Have Suffered A Concrete Injury In
              Fact By Virtue Of The MBEP's Violations Of The FPA.

         Mazda contends that NJ CAR has failed to prove that any of its members

suffered an actual, concrete injury. Because Mazda has invaded the legal rights of

NJ CAR's members under the FPA, NJ CAR has made this requisite showing.

        Mazda glosses over well-settled law referenced by NJ CAR stating that the

violation of statutory rights in and of itself conveys standing. "A plaintiff need not

demonstrate that he or she suffered actual monetary damages, because 'the actual

or threatened injury required by Art. III may exist solely by virtue of statutes

creating legal rights, the invasion of which creates standing.' Alston v.

Countrywide Fin. Corp., 585 F.3d 753, 763 (3d Cir. 2009); Warth v. Seldin, 422

U.S. 490, 500 (1975). "That the violation of a statute can cause an injury in fact

                                          3
#12099624.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 53 Filed 03/08/21 Page 8 of 19 PageID: 821




and grant Article III standing is not a new doctrine." In re Horizon Healthcare

Servs. Inc. Data Breach Litig., 846 F.3d 625, 635 (3d Cir. 2017).

         In Havens Realty Corp. v. Coleman, 455 U.S. 363 (1982), the Supreme

Court held that a plaintiff had standing based on the violation of her rights under

the Fair Housing Act ("FHA"). The Court determined that the FHA section that

"establishes an enforceable right to truthful information concerning the availability

of housing" is "such an enactment" that creates legal rights, the invasion of which

creates standing. Id. at 373. The Court thus held that someone "who has been the

object of a misrepresentation made unlawful under [that FHA section] has suffered

injury in precisely the form the statute was intended to guard against, and therefore

has standing to maintain a claim for damages under the Act's provisions." Id. at

373-74. The Court found that a plaintiff who alleged injury to her statutorily

created right to truthful information suffered a "specific injury" that satisfied the

injury-in-fact requirement. Id. at 374; see also In re Horizon Healthcare, 846 F.3d

at 640-41 (vacating court's dismissal for lack of standing based on finding that the

alleged unauthorized dissemination of the plaintiffs' private information, the very

injury the Fair Credit Reporting Act is intended to prevent, gave rise to a

cognizable, de facto injury that satisfies the concreteness requirement).

        NJ CAR likewise has standing to sue based on Mazda's violation of NJ

CAR's members' legal rights under the FPA. There is no dispute that the MBEP's


                                          4
#12099624.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 53 Filed 03/08/21 Page 9 of 19 PageID: 822




terms and conditions apply to all Mazda dealer members of NJ CAR. By its very

terms, the MBEP applies to all full service dealers located in 46 states, including

New Jersey. Mazda began implementing the MBEP more than two years ago in

July 2018, presently implements it and has represented that it will continue to

implement it into 2023. Mazda has also represented that all of the 16 dealers in

New Jersey are currently receiving varying levels of payments under the MBEP,

and the number of dealers receiving payments and levels of those payments has

changed during the past two and a half years.' Mazda's provision of per-vehicle

discounts to Mazda dealers based strictly on their achievement of certain criteria,

and its denial of benefits to dealers that have not provided or constructed particular

facilities, are the very injuries that the FPA is intended to guard against and

prevent. The MBEP has thereby deprived and continues to deprive NJ CAR's

members of their legally protected rights under the FPA, a deprivation that gives

rise to a concrete injury that satisfies the Article III requirements.'




  The apparently-growing number of dealers who have subsequently decided to
modify their facilities further reveals the coercive nature of the MBEP and the
competitive imbalance promoted by the MBEP, exactly what the Legislature
enacted the FPA to prevent and what the Court of Appeals expressed concern
about. But the Court need not address this point because the fact remains that all
dealers' FPA rights were violated by the MBEP.
2 Even if all dealers eventually qualified for the full MBEP discounts, their receipt
of discounts from an illegal program does not make the program any less illegal.
At the very least, it should not preclude the Court from declaring that the MBEP is
unlawful in violation of the FPA.
                                           5
#12099624.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 53 Filed 03/08/21 Page 10 of 19 PageID: 823




         C. The Discounts Offered To Mazda Dealers Under The
             MBEP Create Vehicle Price Differentials In Violation Of
             N.J.S.A. 56:10-7.4(h).

         N.J.S.A. 56:10-7.4(h) plainly provides that it is a violation of the FPA for a

 "motor vehicle franchisor" "to fail . . . to sell . . . motor vehicles to all motor

 vehicle franchisees at the same price for a comparably equipped motor vehicle, on

 the same terms, with no differential in discount, allowance, credit or bonus . . . ."

 There can be no dispute as to the following pertinent facts:

         • Mazda is a "motor vehicle franchisor." N.J.S.A. 56:10-3(c) & 56:10-13;

         • Mazda sells "motor vehicles" to its "motor vehicle franchisees" in New
           Jersey. N.J.S.A. 56:10-3(d) & 56:10-13;

         • Under the MBEP, Mazda dealers in New Jersey earn a discount or bonus
           payment from Mazda ranging from 0% to 6.5% of the MSRP of each
           vehicle they sell based on the dealer's level of compliance with Mazda's
           criteria for the bonus or discount. See Complaint, Exh. A; Declaration of
           Kyle Kaczmarek dated Nov. 8, 2018, Exh. B (Dkt. 7-1); and

         • Mazda makes no claim that every dealer in New Jersey has and always
           will receive the exact same MBEP bonus or discount as every other
           dealer; the Declarations submitted by Mazda make clear that dealers are
           not getting varying levels of the discount over the past few years. (See
           Dkt. 7-1, 18 & 51-2).

 Thus, based on these indisputable facts, the MBEP violates N.J.S.A. 56:10-7.4(h).

        Mazda contends that the MBEP is a permissible incentive program; this FPA

 provision does not explicitly prohibit "incentives," and its "incentives" differ from

 prohibited "discounts" or "bonuses." The FPA's mandate is clear: manufacturers

 must sell vehicles to their dealers at the same price; if the manufacturer elects to


                                           6
#12099624.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 53 Filed 03/08/21 Page 11 of 19 PageID: 824




sell them at a reduced price, it must sell them to all dealers at the same reduced

price. Regardless of the description used for the MBEP, a payment made to a

dealer on a per-vehicle basis provides a "discount, allowance, credit or bonus" that

creates a "difference in price." That is, qualifying dealers under the MBEP receive

"a deduction from the usual price of something" — a "discount," or stated slightly

differently, they receive "a payment beyond the normal payment expectations of its

recipients" — a "bonus." Mazda's choice of words is not dispositive.3

         Mazda also contends that NJ CAR interprets N.J.S.A. 56:10-7.4(h) in such a

manner that it would bar all manufacturer incentive programs and prevent them

from fostering price competition that reduces the retail prices of vehicles. Mazda

misconstrues NJ CAR's position and the FPA's language. This FPA provision

does not ban all incentive programs, and does not even place a blanket ban on the

use of per-vehicle discounts or bonuses offered to dealers. Subsection (h)

specifically relates to prices of vehicles and mandates that such prices cannot differ

from dealer to dealer to advance the FPA's purpose of promoting fair competition.

Mazda remains free to either provide the same discount to all dealers, or provide

incentives to dealers that do not alter its sale price of vehicles to dealers to foster

competition and reduce retail prices with which it is purportedly concerned.

3That a different subsection of the FPA prohibits "incentives" in connection with a
manufacturer's allocation of vehicles or evaluation of a dealer's performance has
no bearing on the "discount" or "bonus" being paid by Mazda to dealers in
connection with its sale of vehicles in violation of the subsection at issue.
                                          7
#12099624.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 53 Filed 03/08/21 Page 12 of 19 PageID: 825




         Mazda's argument that the MBEP does not violate N.J.S.A. 56:10-7.4(h)

 because every dealer has the same opportunity to receive the full MBEP discount

or bonus so that it is "offering" to sell its vehicles to all dealers at the "same price"

is an incorrect interpretation of N.J.S.A. 56:10-7.4(h). The mandate of N.J.S.A.

56:10-7.4(h) is that the franchisor not "fail or refuse to sell or offer to sell," not just

"offer to sell," all comparably equipped vehicles to all dealers "at the same price

. . . with no differential in discount, allowance, credit or bonus." Under the MBEP,

vehicles are being sold to dealers with differentials in discount or bonus. This

violates the express language and clear terms of N.J.S.A. 56:10-7.4(h). That

Mazda "offers" the MBEP to all dealers is not sufficient to avoid the violation.

         Likewise, the Court should not insert a functional availability defense into

the FPA. It not only contradicts the express language of subsection (h) emphasized

above containing multiple prohibitions, but also would require the Court to shun its

duty to interpret this remedial statute expansively in favor of dealers. E.g., Liberty

Lincoln-Mercury v. Ford Motor Co., 134 F.3d 557, 563 (3d Cir. 1998).

         Accordingly, the MBEP violates N.J.S.A. 56:10-7.4(h), which in and of

itself warrants the entry of summary judgment in favor of NJ CAR.

        D.       The MBEP Distinctions Violate N.J.S.A. 56:10-7.4(j).

        N.J.S.A. 56:10-7.4(j) prohibits "motor vehicle franchisors" from

"impos[ing] or attempting to impose any requirement, limitation or regulation on,


                                            8
#12099624.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 53 Filed 03/08/21 Page 13 of 19 PageID: 826




 or interfere or attempt to interfere with, the manner in which a motor vehicle

 franchisee utilizes the facilities at which a motor vehicle franchise is operated . . .

 or to take or withhold or threaten to take or withhold any action, impose or

 threaten to impose any penalty, or deny or threaten to deny any benefit, as a

 result of the manner in which the motor vehicle franchisee utilizes his facilities."

         On its face, the MBEP denies dualled dealers (dealers with more than just

the Mazda franchise) the entire 4.5% facilities discount. Mazda does not and

cannot dispute that some dealers were dualled dealers at least when the MBEP was

first implemented. While Mazda can require dealers to provide facilities sufficient

to meet its "uniformly applied" "reasonable" requirements, the MBEP imposes a

blanket penalty or loss of benefit on dualled dealers that is not limited to dualled

dealers with insufficient facilities. Thus, the MBEP violates N.J.S.A. 56:10-7.4(j)

by "penalizing" and denying a "benefit" to dualled dealers based on the manner in

which they use their facilities. That penalty and denied benefit also amounts to a

prohibited "attempt to interfere" with the manner in which dealers use their

facilities by pressuring them (pressure apparently successful in some instances) to

de-dual so that they can earn the facilities discount.

        Beyond the dualled dealers, the MBEP distinguishes between Retail

Evolution ("RE") dealers and exclusive showroom dealers, based on the manner in

which such dealers use their facilities, the full benefit of the facilities discount


                                           9
#12099624.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 53 Filed 03/08/21 Page 14 of 19 PageID: 827




 being denied to exclusive showroom dealers. In this respect, the MBEP violates

N.J.S.A. 56:10-7.4(j) by imposing a "penalty" on or denying a "benefit" to

exclusive showroom dealers and by "attempting to interfere" with the manner in

which they use their facilities by pressuring them to become RE dealers.

         Mazda contends that it is not impermissibly imposing any facility

requirement, but rather is merely only offering the MBEP payments to dealers who

voluntarily agree to provide qualifying facilities. As made clear above, however,

Mazda's interpretation of N.J.S.A. 56:10-7.4(j) improperly cherry picks the

prohibition on "imposing" a facility requirement and disregards the numerous

other prohibitions in this section. This section does not only bar the imposition of

facility requirements; it also bars any attempt to impose such requirements,

interference or attempts to interfere with how a dealer operates a facility, and

imposition of a penalty, denial of a benefit or threat to deny a benefit in connection

with the operation of a facility. The MBEP violates many of these proscriptions.

         Moreover, Mazda contends that a dealer can voluntarily agree to a facilities

requirement for separate and valuable consideration. The MBEP is not a voluntary

agreement between Mazda and an individual dealer; it has been unilaterally applied

to all Mazda dealers who must achieve its criteria absent any voluntary agreement

or face the loss of a benefit given to others. The MBEP does not comport with

what a voluntary agreement is, and thus does not fall within this exception.


                                          10
#12099624.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 53 Filed 03/08/21 Page 15 of 19 PageID: 828




         Lastly, Mazda's concern that a franchisor would never be able to agree to

 facilities requirements with a dealer under NJ CAR's interpretation of N.J.S.A.

 56:10-7.4(j) is misguided and unfounded. An example of a permissible agreement

 would be an offer by a franchisor to reimburse a particular dealer for the cost of,

 for example, de-dualling a dealership, which the dealer can voluntarily accept, and

 receive the offered consideration, or reject and not be subject to a penalty for so

 doing. There, the franchisor has not imposed any requirement or attempted to

 interfere with the dealer's facilities, and has not denied a benefit to that dealer or

 any other dealer. Such an example, however, is a far cry from a program such as

the MBEP where all Mazda dealers either comply or are penalized.

         Accordingly, this Court should grant summary judgment in favor of NJ CAR

 finding the MBEP in violation of N.J.S.A. 56:10-7.4(j).

         E.      Without Evidence That The Costs Incurred To Build
                 Exclusive Facilities Are Financially Justified, The MBEP
                 Attempts to Coerce Dealers To Build Facilities In Violation
                 Of N.J.S.A. 56:10-7.4(1).

         N.J.S.A. 56:10-7.4(1) prohibits a "motor vehicle franchisor" "to require or

attempt to require a motor vehicle franchisee to relocate or implement any facility

or operational modifications or to take or withhold or threaten to take or withhold

any action, impose or threaten to impose any penalty, or deny or threaten to deny

any benefit as a result of the failure or refusal of such motor vehicle franchisee to

agree to any such relocation or modification unless the motor vehicle franchisor

                                          11
#12099624.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 53 Filed 03/08/21 Page 16 of 19 PageID: 829




can demonstrate," among other things, that the franchisee "will be able . . . to earn

a reasonable return on his total investment in such facility or from such

operational modification, and the full return of his total investment in such facility

or operational modification within 10 years."

         To obtain the full facilities discount, a dealer must have an exclusive facility

with all RE elements and have a dedicated Mazda General Manager. Mazda

acknowledges that, two and a half years after the MBEP was implemented, there

are still three dealers that do not meet these requirements, and thus some dealers

are presently being "penalized" and denied a "benefit" because they have failed or

refused to make facilities and operational modifications. Moreover, the dealers

who have submitted to Mazda's coercion to modify their facilities establishes that

those dealers did not, and in some cases still do not have, facilities entitling them to

the full discount even though the MBEP has now been in effect for years.

         Similar to its strained interpretation of N.J.S.A. 56:10-7.4(j), Mazda focuses

on the term "require" in N.J.S.A. 56:10-7.4(1), but fails to consider that the

statute's language is much broader than this lone prohibition. Subsection (1) also

prohibits attempts to impose requirements, penalties, attempts to impose penalties,

denials of benefits and attempts to deny benefits relating to a dealer's refusal to

modify a facility. The MBEP, at the very least, penalizes and denies benefits to

dealers who do not comply with its provisions.


                                            12
#12099624.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 53 Filed 03/08/21 Page 17 of 19 PageID: 830




         Mazda's only possible defense to the MBEP's violation of N.J.S.A. 56:10-

7.4(1) would be that it demonstrated that an affected dealer will be able to "earn a

reasonable return on his total investment" and the "full return of his total

investment in such facility or from such operational modifications within 10

years." The burden of so demonstrating is on Mazda and logically such

demonstration must occur at the time the attempt to require the modification is

made, and before any penalty is imposed or benefit is denied. Mazda has now

been implementing the MBEP for two and a half years, and has penalized and

denied benefits to dealers that have not had the required facilities and dedicated

General Manager. Yet, Mazda has produced no evidence that it has ever

performed or undertaken any analysis at all to determine whether the MBEP's

facility modifications are financially justified for any of, let alone all of, its

affected dealers in New Jersey.' Mazda previously conceded that it did not provide

certain dealers with any justification for making modifications necessary to qualify

for any portion of the brand commitment element discount, as it believes it has no

obligation to do so. Mazda's Response to Plaintiff's Statement of Undisputed

Material Facts,      in 57, 64 (Dkt. 25-1).
        Consequently, Mazda's implementation of the MBEP also violates N.J.S.A.

56:10-7.4(1) and summary judgment in favor of NJ CAR should be granted.

  If they existed, any documents so demonstrating would be within Mazda's
possession so discovery is not needed for Mazda to obtain them.
                                              13
#12099624.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 53 Filed 03/08/21 Page 18 of 19 PageID: 831




         F.       Mazda's Proclaimed Statutory Defense Is Not Applicable.

         Mazda's contention that it might have a defense against an individual

 lawsuit by a dealer that is deficient in some aspect of the dealer's operations under

 N.J.S.A. 56:10-9 is simply not relevant. First, this is not a lawsuit "brought under"

 the FPA to which N.J.S.A. 56:10-9 applies, namely, as Mazda argues, N.J.S.A.

 56:10-10. NJ CAR has filed a declaratory judgment action and seeks relief under

 28 U.S.C. §2201(a) and 2202.

         Second, this is not an action by an individual dealer in which that dealer

seeks monetary relief against Mazda. Rather, it is a collective action brought on

 behalf of all dealers and to uphold New Jersey law. Certainly, Mazda is not

 contending that every single one of its dealers in New Jersey has failed to

substantially comply with its requirements and agreements.

        Even if the Court disagrees, this defense should at least not be applicable to

the declaratory relief that NJ CAR seeks. The Court's recognition of the illegal

nature of the MBEP should not go undeclared simply because NJ CAR members

may not be in compliance with their franchise agreements.

        G.       No Discovery is Necessary To Decide This Motion.

        There are no genuine issues of material fact relevant to this summary

judgment motion. It simply does not matter whether a dealer could make the

facilities or operational modifications necessary to receive the full facilities



                                          14
#12099624.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 53 Filed 03/08/21 Page 19 of 19 PageID: 832




 discount or bonus, or how much such dealer would have to spend, whether dealers

 have lost out on the opportunity to make sales, whether the MBEP discount or

bonus is actually being used for price competition, what percentage of dealers have

gotten what portion of the facilities or customer experience bonus thus far or

whether some dealers are more or less satisfied with the discount or bonus they are

receiving or do not wish to rock the boat with their franchisor — their source of

vehicle, parts and accessory supply — by challenging the MBEP. Not one of these

issues relates to whether the MBEP violates the FPA on its face. Based on

everything cited in NJ CAR's moving papers and above, only a side-by-side

comparison of the FPA provisions to the language of the MBEP, and a few

indisputable facts, is necessary to determine that the FPA has been violated and

that NJ CAR is entitled to the relief sought herein.

                                   CONCLUSION

         For all of the foregoing reasons, plaintiff NJ CAR respectfully requests that

the Court grant its motion for summary judgment.

                                         Respectfully submitted,

                                         WILENTZ, GOLDMAN & SPITZER, P.A.
                                         Attorneys for Plaintiff, New Jersey Coalition
                                         of Automobile Retailers, Inc.

                                         By: /s/ Daniel I Kluska
                                                  DANIEL J. KLUSKA
Dated: March 8, 2021


                                          15
#12099624.1(011028.097)
